Title: From George Washington to Walter Magowan, 20 July 1784
From: Washington, George
To: Magowan, Walter



D. Sir
[Mount Vernon] 20th July 1784.

Not knowing of whom the vestry of Peccawaxon is composed—or that I have the honor of being acquainted with a single member of it; there would be I conceive, an impropriety in my addressing them on the subject of your application—otherwise I would with great pleasure join my recommendations of you to those of Majr Jenefer. If my best wishes, however, can contribute to the success of your present movement, you have them very sincerely: or if my signifying, that from a long acquaintance with you, I can bear testimony to the truth of what Majr Jenefer has advanced in your behalf, will be of any avail, I would do it with pleasure. In the meanwhile such evidence

thereof as this letter affords, you are at free liberty to make use of, because I have full conviction in my own breast, that if the choice of the vestry should light on you, you would make the Parish happy—With great truth & regard I am Dr Sir &c.

G: Washington

